UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05809 Nuveen Performance Plus Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Performance Plus Municipal Fund, Inc. (NPP) January 31, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 154.2% (100.0% of Total Investments) MUNICIPAL BONDS – 154.2% (100.0% of Total Investments) Alaska – 1.1% (0.7% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: $ 8,500 5.000%, 6/01/32 4/16 at 100.00 B $ 7,784,215 5.000%, 6/01/46 4/16 at 100.00 B Total Alaska Arizona – 0.9% (0.6% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Airport Revenue Bonds, Junior Lien Series 7/20 at 100.00 A+ 2010A, 5.000%, 7/01/40 Arkansas – 0.4% (0.3% of Total Investments) Independence County, Arkansas, Hydroelectric Power Revenue Bonds, Series 2003, 5.350%, 4/16 at 100.00 N/R 5/01/28 – ACA Insured California – 19.5% (12.6% of Total Investments) Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate 10/17 at 100.00 BBB+ Lien Series 2004A, 5.450%, 10/01/25 – AMBAC Insured Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series No Opt. Call AA 2005B, 0.000%, 8/01/28 – AGM Insured Anaheim Public Financing Authority, California, Lease Revenue Bonds, Public Improvement No Opt. Call AA Project, Series 1997C, 0.000%, 9/01/20 – AGM Insured Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/23 at 100.00 AA– 2013S-4, 5.000%, 4/01/38 California Department of Water Resources, Power Supply Revenue Bonds, Refunding Series 2008H, 5/18 at 100.00 AA 5.000%, 5/01/22 – AGM Insured California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 4/01/37 4/16 at 100.00 A+ 5.250%, 4/01/39 4/16 at 100.00 A+ California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 7/20 at 100.00 Baa2 2010A, 5.750%, 7/01/40 California Pollution Control Financing Authority, Revenue Bonds, Pacific Gas and Electric 6/17 at 100.00 A3 Company, Series 2004C, 4.750%, 12/01/23 – FGIC Insured (Alternative Minimum Tax) California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/23 at 100.00 A+ 2013I, 5.000%, 11/01/38 California State, General Obligation Bonds, Refunding Series 2002, 6.000%, 4/01/16 – No Opt. Call AA– AMBAC Insured California State, General Obligation Bonds, Refunding Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A+ (4) (Pre-refunded 3/01/16) California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 6/17 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, Cottage Health System 11/20 at 100.00 AA– Obligated Group, Series 2010, 5.250%, 11/01/30 California Statewide Community Development Authority, Health Facility Revenue Bonds, Catholic 7/18 at 100.00 A Healthcare West, Series 2008C, 5.625%, 7/01/35 Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/18 at 100.00 Aa1 (4) 2006C, 5.000%, 8/01/32 (Pre-refunded 8/01/18) – AGM Insured Desert Community College District, Riverside County, California, General Obligation Bonds, 8/17 at 56.01 AA Election 2004 Series 2007C, 0.000%, 8/01/28 – AGM Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, 1/31 at 100.00 BBB– Refunding Series 2013A, 0.000%, 1/15/42 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B+ 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Bonds, Series 2007A-2, 5.300%, 6/01/37 Huntington Beach Union High School District, Orange County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured Los Angeles Community College District, California, General Obligation Bonds, Series 2007C, 8/17 at 100.00 AA+ (4) 5.000%, 8/01/32 (Pre-refunded 8/01/17) – FGIC Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2009A, 1/19 at 100.00 AA 5.375%, 7/01/34 Madera Unified School District, Madera County, California, General Obligation Bonds, Election No Opt. Call AA– 2002 Series 2005, 0.000%, 8/01/27 – NPFG Insured Mount San Antonio Community College District, Los Angeles County, California, General 8/35 at 100.00 AA Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009B, 6.500%, 11/01/39 Mt. Diablo Hospital District, California, Insured Hospital Revenue Bonds, Series 1993A, 4/16 at 100.00 N/R (4) 5.125%, 12/01/23 – AMBAC Insured (ETM) Murrieta Valley Unified School District Public Financing Authority, California, Special Tax 9/16 at 100.00 AA Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured New Haven Unified School District, Alameda County, California, General Obligation Bonds, No Opt. Call AA– Series 2004A, 0.000%, 8/01/28 – NPFG Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call AA– Refunding Bonds, Redevelopment Project 1, Series 1995, 7.200%, 8/01/17 – NPFG Insured Palmdale Community Redevelopment Agency, California, Restructured Single Family Mortgage No Opt. Call Aaa Revenue Bonds, Series 1986D, 8.000%, 4/01/16 (Alternative Minimum Tax) (ETM) Palmdale, California, Certificates of Participation, Park Improvement & Avenue Construction, 4/16 at 100.00 A3 Series 2002, 5.000%, 9/01/32 – NPFG Insured Palomar Pomerado Health, California, General Obligation Bonds, Capital Appreciation, Election 8/17 at 100.00 AA– of 2004, Series 2007A, 5.000%, 8/01/32 – NPFG Insured Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/33 – No Opt. Call AA AGC Insured Rancho Mirage Joint Powers Financing Authority, California, Certificates of Participation, 7/17 at 100.00 A3 Eisenhower Medical Center, Series 1997B, 4.875%, 7/01/22 – NPFG Insured San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, 8/19 at 100.00 Aa2 Tender Option Bond Trust 2015-XF0098, 19.823%, 2/01/33 (IF) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue No Opt. Call AA– Bonds, Refunding Series 1997A, 0.000%, 1/15/23 – NPFG Insured San Juan Unified School District, Sacramento County, California, General Obligation Bonds, No Opt. Call Aa2 Series 2004A, 0.000%, 8/01/28 – NPFG Insured San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, No Opt. Call Aaa Election of 2000, Series 2002B, 0.000%, 9/01/26 – FGIC Insured San Ysidro School District, San Diego County, California, General Obligation Bonds, Refunding No Opt. Call AA Series 2015, 0.000%, 8/01/46 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 4/16 at 100.00 B+ Bonds, Series 2005A-1, 4.750%, 6/01/23 Union Elementary School District, Santa Clara County, California, General Obligation Bonds, No Opt. Call AA+ Series 2001B, 0.000%, 9/01/25 – FGIC Insured Total California Colorado – 10.0% (6.5% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 9/16 at 100.00 A+ Series 2006A, 4.500%, 9/01/38 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 2/21 at 100.00 A+ Series 2011A, 5.000%, 2/01/41 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of 1/20 at 100.00 AA– Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital 5/17 at 100.00 A– Association, Series 2007, 5.250%, 5/15/42 Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 11/23 at 100.00 A 5.000%, 11/15/43 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, No Opt. Call AA– 9/01/21 – NPFG Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/32 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/33 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A: 0.000%, 9/01/28 – NPFG Insured No Opt. Call AA– 0.000%, 3/01/36 – NPFG Insured No Opt. Call AA– Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 A– 6.000%, 1/15/41 7/20 at 100.00 A– University of Colorado, Enterprise System Revenue Bonds, Series 2006A, 5.000%, 6/01/27 6/16 at 100.00 Aa2 (4) (Pre-refunded 6/01/16) – AMBAC Insured Total Colorado Connecticut – 0.8% (0.5% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 District of Columbia – 0.6% (0.4% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 5/16 at 100.00 A1 Series 2001, 6.250%, 5/15/24 Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 A1 Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Total District of Columbia Florida – 7.6% (4.9% of Total Investments) Broward County, Florida, Professional Sports Facilities Tax and Revenue Bonds, Broward County No Opt. Call AA Civic Arena Project, Refunding Series 2006A, 5.000%, 9/01/28 – AMBAC Insured Citizens Property Insurance Corporation, Florida, High-Risk Account Senior Secured Bonds No Opt. Call A+ Series 2010A-1, 5.000%, 6/01/16 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2006-2, 4.950%, 4/16 at 100.00 Aaa 7/01/37 (Alternative Minimum Tax) Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, 10/24 at 100.00 A+ Subordinate Lien Series 2015B, 5.000%, 10/01/44 Lakeland, Florida, Hospital System Revenue Bonds, Lakeland Regional Health, Series 2015, 11/24 at 100.00 A2 5.000%, 11/15/45 Miami Beach Redevelopment Agency, Florida, Tax Increment Revenue Bonds, City Center/Historic 2/24 at 100.00 AA Convention Village, Series 2015A, 5.000%, 2/01/44 – AGM Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 10/20 at 100.00 A 2010A-1, 5.375%, 10/01/41 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A 5.000%, 10/01/27 Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Refunding Series 2012: 5.000%, 7/01/31 No Opt. Call AA 5.000%, 7/01/42 7/22 at 100.00 AA Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Orlando Health, 10/19 at 100.00 A Inc., Series 2009, 5.125%, 10/01/26 Orange County, Florida, Tourist Development Tax Revenue Bonds, Refunding Series 2007, 4.750%, No Opt. Call AA 10/01/29 – FGIC Insured Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007: 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 AA– 5.000%, 7/01/40 – NPFG Insured 7/17 at 100.00 AA– Saint John’s County, Florida, Sales Tax Revenue Bonds, Series 2006, 5.000%, 10/01/36 10/16 at 100.00 AA+ (4) (Pre-refunded 10/01/16) – BHAC Insured South Broward Hospital District, Florida, Hospital Revenue Bonds, Refunding Series 2015, 5/25 at 100.00 AA– 4.000%, 5/01/33 Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5/22 at 100.00 Aa2 5.000%, 11/15/33 Total Florida Georgia – 1.8% (1.2% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Refunding Series 2015, 5.000%, 11/01/33 5/25 at 100.00 AA– Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.500%, 11/01/22 – No Opt. Call AA– FGIC Insured DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb 9/20 at 100.00 BBB– Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 East Point Building Authority, Georgia, Revenue Bonds, Water & Sewer Project Series 2006A, 2/16 at 100.00 N/R 5.000%, 2/01/30 – SYNCORA GTY Insured Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus 8/18 at 100.00 AA Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured Total Georgia Illinois – 26.1% (17.0% of Total Investments) Chicago Board of Education, Illinois, General Obligation Bonds, Dedicated Revenues Series 12/21 at 100.00 B+ 2011A, 5.000%, 12/01/41 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1998B-1, 0.000%, 12/01/19 – FGIC Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999: 0.000%, 1/01/21 – FGIC Insured No Opt. Call AA– 0.000%, 1/01/22 – FGIC Insured No Opt. Call AA– Chicago, Illinois, General Obligation Bonds, Refunding Series 2005A, 5.000%, 1/01/17 – 4/16 at 100.00 AA AGM Insured Chicago, Illinois, General Obligation Bonds, Refunding Series 2005A, 5.000%, 1/01/17 2/16 at 100.00 AA (4) (Pre-refunded 2/20/16) – AGM Insured Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA DuPage County Forest Preserve District, Illinois, General Obligation Bonds, Series 2000: 0.000%, 11/01/18 No Opt. Call AAA 0.000%, 11/01/19 No Opt. Call AAA Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 11/19 at 100.00 AA+ 5.500%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AA 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 AA– Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Rehabilitation Institute of Chicago, Series 2013A, 7/23 at 100.00 A– 6.000%, 7/01/43 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, 8/25 at 100.00 Baa1 Refunding Series 2015C, 5.000%, 8/15/44 Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2/21 at 100.00 AA– 2011C, 5.500%, 8/15/41 (UB) (5) Illinois Finance Authority, Revenue Bonds, University of Chicago, Tender Option Bond Trust No Opt. Call AA+ (4) 2015-XF0248, 9.282%, 7/01/46 (Pre-refunded 7/01/17) (IF) (5) Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A: 6.000%, 8/15/23 8/18 at 100.00 BBB+ 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 BBB+ Refunding Series 2007A, 5.250%, 5/01/34 Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/24 8/22 at 100.00 A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Senior Lien Series 2013A, 1/23 at 100.00 AA– 5.000%, 1/01/38 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Refunding Series 1996A: 0.000%, 12/15/18 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/20 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/22 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/24 – NPFG Insured No Opt. Call AA– Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AA– Project, Refunding Series 1998A, 5.500%, 12/15/23 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AA– (4) Project, Refunding Series 1998A, 5.500%, 12/15/23 – FGIC Insured (ETM) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AA Project, Series 2002A, 0.000%, 12/15/35 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place No Opt. Call Aaa Hospitality Facility, Series 1996A, 7.000%, 7/01/26 (ETM) Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.000%, 2/01/30 – AGM Insured 2/20 at 100.00 AA Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 1999, 5.750%, 6/01/23 – AGM Insured Springfield, Illinois, Electric Revenue Bonds, Senior Lien Series 2015, 5.000%, 3/01/29 3/25 at 100.00 A Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation No Opt. Call A1 Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured Total Illinois Indiana – 4.8% (3.1% of Total Investments) Decatur Township-Marion County Multi-School Building Corporation, Indiana, First Mortgage 1/17 at 100.00 AA+ (4) Bonds, Series 2006A, 5.000%, 7/15/26 (Pre-refunded 1/15/17) – AGM Insured Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, 8/16 at 100.00 N/R (4) Series 2006, 5.250%, 8/01/36 (Pre-refunded 8/01/16) Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 5/23 at 100.00 A 2012A, 5.000%, 5/01/42 Indiana Finance Authority, Hospital Revenue Bonds, Indiana University Health Obligation Group, 6/25 at 100.00 AA Refunding 2015A, 5.000%, 12/01/40 Indiana Finance Authority, Private Activity Bonds, Ohio River Bridges East End Crossing 7/23 at 100.00 BBB+ Project, Series 2013A, 5.000%, 7/01/48 (Alternative Minimum Tax) Indiana Finance Authority, Revenue Bonds, Community Foundation of Northwest Indiana Obligated No Opt. Call A+ Group, Series 2012, 5.000%, 3/01/41 Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, 9/24 at 100.00 BBB Series 2014, 5.250%, 9/01/34 (Alternative Minimum Tax) Indiana Health Facility Financing Authority, Revenue Bonds, Ancilla Systems Inc. Obligated 4/16 at 100.00 AA– (4) Group, Series 1997, 5.250%, 7/01/22 – NPFG Insured (ETM) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A+ Indiana, Series 2007, 5.500%, 3/01/37 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 N/R (4) Indiana, Series 2007, 5.500%, 3/01/37 (Pre-refunded 3/01/17) Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2011A, No Opt. Call A+ 5.000%, 1/01/31 Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/26 – No Opt. Call AA AMBAC Insured Zionsville Community Schools Building Corporation, Indiana, First Mortgage Bonds, Series No Opt. Call AA 2005Z, 0.000%, 1/15/28 – AGM Insured Total Indiana Iowa – 2.7% (1.7% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.500%, 7/01/21 Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013: 5.000%, 12/01/19 No Opt. Call BB– 5.250%, 12/01/25 12/23 at 100.00 BB– Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 4/16 at 100.00 B+ 5.500%, 6/01/42 4/16 at 100.00 B+ 5.625%, 6/01/46 4/16 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Total Iowa Kansas – 0.1% (0.0% of Total Investments) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call A– Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Kentucky – 0.5% (0.3% of Total Investments) Owensboro, Kentucky, Electric Light and Power System Revenue Bonds, Refunding Series 2013B, 1/20 at 100.00 AA 5.000%, 1/01/23 – AGM Insured Maine – 0.1% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Maine General Medical 7/21 at 100.00 BBB– Center, Series 2011, 6.750%, 7/01/41 Maryland – 1.5% (1.0% of Total Investments) Baltimore County, Maryland, General Obligation Bonds, Consolidated Public Improvement, No Opt. Call AAA Refunding Series 2012, 5.000%, 8/01/16 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of 7/22 at 100.00 A2 Maryland Medical System Issue, Series 2013A, 5.000%, 7/01/43 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County 1/18 at 100.00 BBB (4) Hospital, Series 2008, 6.000%, 1/01/28 (Pre-refunded 1/01/18) Maryland Transportation Authority, Project Revenue Bonds, Series 2007, 5.000%, 3/01/16 No Opt. Call AAA Total Maryland Massachusetts – 3.2% (2.1% of Total Investments) Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2008A, 5.250%, 7/01/34 7/18 at 100.00 AAA Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2008A, 5.250%, 7/01/34 7/18 at 100.00 N/R (4) (Pre-refunded 7/01/18) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 A+ Refunding Senior Lien Series 2010B, 5.000%, 1/01/37 Massachusetts Development Finance Agency, Hospital Revenue Bonds, Cape Cod Healthcare 11/23 at 100.00 A Obligated Group, Series 2013, 5.250%, 11/15/41 Massachusetts Health and Education Facilities Authority, Revenue Bonds, Partners HealthCare 7/19 at 100.00 AA System, Series 2010J, 5.000%, 7/01/39 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 4/16 at 100.00 AA System, Series 2005F, 5.000%, 10/01/19 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A– Series 2008E-1 &2, 5.125%, 7/01/38 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 5/23 at 100.00 AA+ 2013A, 5.000%, 5/15/43 Total Massachusetts Michigan – 3.1% (2.0% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 A– Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 11/20 at 100.00 AA 4.500%, 11/01/23 Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/16 at 100.00 AA– 7/01/33 – FGIC Insured Detroit, Michigan, Water Supply System Second Lien Revenue Bonds, Series 2006A, 5.250%, No Opt. Call AA– 7/01/16 – NPFG Insured Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Refunding Bonds, Bronson 5/20 at 100.00 A2 Methodist Hospital, Series 2010, 5.250%, 5/15/36 – AGM Insured Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water & 7/24 at 100.00 AA Sewerage Department Water Supply System Local Project, Refunding Senior Loan Series 2014D-1, 5.000%, 7/01/37 – AGM Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/30 – 10/16 at 50.02 Aa2 NPFG Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/30 10/16 at 50.02 Aa2 (4) (Pre-refunded 10/15/16) – NPFG Insured Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Refunding 10/25 at 100.00 Aa2 Series 2015-I, 5.000%, 4/15/38 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BB– Series 2008A, 6.875%, 6/01/42 Oakland University, Michigan, General Revenue Bonds, Series 2012, 5.000%, 3/01/42 No Opt. Call A1 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 8/19 at 100.00 A1 (4) Hospital Obligated Group, Refunding Series 2009W, 6.375%, 8/01/29 (Pre-refunded 8/01/19) Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 Aaa Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County 12/25 at 100.00 A Airport, Series 2015D, 5.000%, 12/01/45 Wayne County Airport Authority, Michigan, Revenue Bonds, Series 2007, 5.000%, 12/01/27 – NPFG 12/17 at 100.00 AA– Insured (Alternative Minimum Tax) Total Michigan Minnesota – 0.5% (0.3% of Total Investments) Maple Grove, Minnesota, Health Care Facilities Revenue Bonds, Maple Grove Hospital 5/17 at 100.00 Baa1 Corporation, Series 2007, 5.250%, 5/01/37 Mississippi – 0.7% (0.5% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 4/16 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Missouri – 2.3% (1.5% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales 10/22 at 100.00 AA+ Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/44 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, 11/23 at 100.00 A2 CoxHealth, Series 2013A, 5.000%, 11/15/48 Missouri Joint Municipal Electric Utility Commission, Prairie State Power Project Revenue 1/17 at 100.00 AA+ (4) Bonds, Series 2007A, 5.000%, 1/01/32 (Pre-refunded 1/01/17) – AMBAC Insured Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/31 – NPFG Insured 12/16 at 100.00 AA– Saint Louis, Missouri, Parking Revenue Bonds, Series 2006A, 5.000%, 12/15/31 12/16 at 100.00 AA– (4) (Pre-refunded 12/15/16) Total Missouri Nebraska – 0.1% (0.0% of Total Investments) Douglas County Hospital Authority 3, Nebraska, Health Facilities Revenue Bonds, Nebraska 11/25 at 100.00 A– Methodist Health System, Refunding Series 2015, 5.000%, 11/01/45 Nevada – 5.7% (3.7% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2010D, 5.000%, 7/01/24 No Opt. Call AA– Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 A+ International Airport, Series 2010A, 5.250%, 7/01/42 Las Vegas Valley Water District, Nevada, General Obligation Bonds, Refunding Series 2015: 5.000%, 6/01/33 12/24 at 100.00 AA+ 5.000%, 6/01/39 12/24 at 100.00 AA+ Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, 7/17 at 100.00 A 5.250%, 7/01/31 Reno, Nevada, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 19.132%, 7/17 at 100.00 AA+ 7/01/31 – BHAC Insured (IF) (5) Total Nevada New Hampshire – 0.6% (0.4% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 Baa1 Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 6.7% (4.4% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA Replacement Project, Series 2013, 5.125%, 1/01/39 – AGM Insured (Alternative Minimum Tax) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 4/16 at 100.00 AA– 2004A, 5.250%, 7/01/33 – NPFG Insured New Jersey Economic Development Authority, School Facilities Construction Financing Program 3/21 at 100.00 A– Bonds, Refunding Series 2011GG, 5.000%, 9/01/24 New Jersey Economic Development Authority, School Facilities Construction Financing Program 3/23 at 100.00 A– Bonds, Refunding Series 2013NN, 5.000%, 3/01/25 New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BB+ University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, University Hospital 7/25 at 100.00 AA Issue, Refunding Series 2015A, 5.000%, 7/01/46 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006C: 0.000%, 12/15/26 – AMBAC Insured No Opt. Call AA+ 0.000%, 12/15/30 – FGIC Insured No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured No Opt. Call AA New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2001C, No Opt. Call AA 5.500%, 12/15/18 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2011B, 6/21 at 100.00 A– 5.500%, 6/15/31 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2012A, No Opt. Call A– 5.000%, 6/15/42 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2015AA, 6/25 at 100.00 A– 4.750%, 6/15/38 Rutgers State University, New Jersey, Revenue Bonds, Refunding Series 2013L, 5.000%, 5/01/38 5/23 at 100.00 Aa3 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.625%, 6/01/26 6/17 at 100.00 B+ 4.750%, 6/01/34 6/17 at 100.00 B– Total New Jersey New York – 5.7% (3.7% of Total Investments) Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program, 7/16 at 100.00 N/R Gateway-Longview Inc., Series 1998A, 5.500%, 7/01/18 – AMBAC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5/21 at 100.00 A– 5.000%, 5/01/38 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 11/16 at 100.00 AA 4.500%, 11/15/32 – AGM Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Series 2009EE-2, 5.250%, 6/15/40 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 5/23 at 100.00 AAA Fiscal 2013 Series I, 5.000%, 5/01/38 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade No Opt. Call A+ Center Project, Series 2011, 5.750%, 11/15/51 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding 5/25 at 100.00 AA– Series 2015A, 5.000%, 11/15/50 Total New York North Carolina – 1.8% (1.2% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA 1/18 at 100.00 AA– Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/39 North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/31 North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University 6/19 at 100.00 AA Health System, Series 2009A, 5.000%, 6/01/42 North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health 11/16 at 100.00 AA+ Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured Total North Carolina North Dakota – 0.5% (0.3% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 11/21 at 100.00 A+ 6.250%, 11/01/31 Ohio – 6.7% (4.3% of Total Investments) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2/18 at 100.00 N/R (4) 2008A, 5.250%, 2/15/43 (Pre-refunded 2/15/18) American Municipal Power Ohio Inc., Prairie State Energy Campus Project Revenue Bonds, Series 2/18 at 100.00 A1 2008A, 5.250%, 2/15/43 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 6.000%, 6/01/42 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B– Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA 2011A, 6.000%, 11/15/41 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 4/16 at 100.00 A+ 5.000%, 5/01/30 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2/23 at 100.00 A+ 2013A-1, 5.000%, 2/15/48 Total Ohio Oklahoma – 0.5% (0.3% of Total Investments) Oklahoma City, Oklahoma, General Obligation Bonds, Refunding Series 2015, 2.000%, 9/01/16 No Opt. Call AAA Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 AA 5.000%, 2/15/42 45 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 2/17 at 100.00 N/R (4) 5.000%, 2/15/42 (Pre-refunded 2/15/17) Total Oklahoma Pennsylvania – 4.5% (2.9% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, University of 8/19 at 100.00 Aa3 Pittsburgh Medical Center, Series 2009A, 5.500%, 8/15/34 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 1998: 0.000%, 5/15/22 – AGM Insured No Opt. Call AA 0.000%, 5/15/23 – AGM Insured No Opt. Call AA 0.000%, 5/15/24 – AGM Insured No Opt. Call AA 0.000%, 5/15/26 – AGM Insured No Opt. Call AA 0.000%, 11/15/26 – AGM Insured No Opt. Call AA 0.000%, 5/15/28 – AGM Insured No Opt. Call AA 0.000%, 11/15/28 – AGM Insured No Opt. Call AA Northampton County Industrial Development Authority, Pennsylvania, Recovery Revenue Bonds, 4/16 at 100.00 N/R Northampton Generating Project, Senior Lien Series 2013A0 & AE2, 5.000%, 12/01/23 28 Northampton County Industrial Development Authority, Pennsylvania, Recovery Revenue Bonds, 4/16 at 100.00 N/R Northampton Generating Project, Senior Lien Taxable Series 2013B, 5.000%, 12/31/23 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special 12/21 at 100.00 AA– Revenue, Series 2011B, 5.000%, 12/01/41 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 N/R (4) Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 (Pre-refunded 5/15/20) Total Pennsylvania Puerto Rico – 1.1% (0.7% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Refunding Series 2005SS, 5.000%, 4/16 at 100.00 AA– 7/01/25 – NPFG Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2005L, 5.250%, No Opt. Call AA– 7/01/23 – NPFG Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call CC 7/01/31 – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/47 – AMBAC Insured No Opt. Call Caa3 0.000%, 8/01/54 – AMBAC Insured No Opt. Call Caa3 Total Puerto Rico South Carolina – 4.2% (2.7% of Total Investments) Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2: 0.000%, 1/01/31 – AMBAC Insured No Opt. Call A– 0.000%, 1/01/32 – AMBAC Insured No Opt. Call A– South Carolina Public Service Authority, Revenue Refunding Bonds, Santee Cooper Electric No Opt. Call AA System, Series 2006C, 5.000%, 1/01/21 – AGM Insured South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Refunding & 6/25 at 100.00 AA– Improvement Series 2015A, 5.000%, 12/01/55 South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Series 2014A, 6/24 at 100.00 AA– 5.500%, 12/01/54 South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2010A, 10/19 at 100.00 A1 5.250%, 10/01/40 Total South Carolina South Dakota – 0.1% (0.1% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, 11/25 at 100.00 A+ Series 2015, 5.000%, 11/01/45 Tennessee – 1.8% (1.2% of Total Investments) Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, 1/23 at 100.00 A+ Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 Chattanooga-Hamilton County Hospital Authority, Tennessee, Hospital Revenue Bonds, Erlanger 10/19 at 100.00 AA Health System, Refunding Series 2004, 5.000%, 10/01/22 – AGM Insured Chattanooga-Hamilton County Hospital Authority, Tennessee, Hospital Revenue Bonds, Erlanger 10/19 at 100.00 AA (4) Health System, Refunding Series 2004, 5.000%, 10/01/22 (Pre-refunded 10/01/19) – AGM Insured Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Refunding 7/23 at 100.00 AA– (4) and Improvement Bonds, Johnson City Medical Center, Series 1998C, 5.125%, 7/01/25 (Pre-refunded 7/01/23) – NPFG Insured Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, 12/17 at 100.00 N/R Tennessee, Revenue Refunding and Improvement Bonds, Meharry Medical College, Series 1996, 6.000%, 12/01/19 – AMBAC Insured Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/36 Total Tennessee Texas – 16.9% (11.0% of Total Investments) Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Series 2006, 5/16 at 100.00 AA– 5.000%, 5/01/35 – NPFG Insured Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The 4/20 at 100.00 Baa1 Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 1/21 at 100.00 BBB+ 6.000%, 1/01/41 Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien, Series 2015A, 7/25 at 100.00 BBB+ 5.000%, 1/01/40 Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012E, No Opt. Call A+ 5.000%, 11/01/42 (Alternative Minimum Tax) Decatur Hospital Authority, Texas, Revenue Bonds, Wise Regional Health System, Series 2014A, 9/24 at 100.00 BB+ 5.250%, 9/01/44 Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Subordinate Lien 10/23 at 100.00 AA+ Series 2013B, 5.000%, 4/01/53 Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, Series 2013B, 10/23 at 100.00 AA+ 5.000%, 4/01/53 (UB) Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Houston 6/25 at 100.00 AA Methodist Hospital System, Series 2015, 4.000%, 12/01/45 Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 AA+ NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Capital Appreciation Refunding 11/31 at 41.91 AA Senior Lien Series 2014A, 0.000%, 11/15/49 – AGM Insured Houston Independent School District Public Facility Corporation, Harris County, Texas, Lease No Opt. Call Aa1 Revenue Bonds, Cesar E. Chavez High School, Series 1998A, 0.000%, 9/15/19 – AMBAC Insured Houston, Texas, Airport System Revenue Bonds, Refunding Senior Lien Series 2009A, 7/18 at 100.00 AA– 5.500%, 7/01/39 Houston, Texas, Airport System Revenue Bonds, Refunding Subordinate Lien Series 2007B, 7/17 at 100.00 AA– 5.000%, 7/01/25 – NPFG Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call AA Project, Series 2001B, 0.000%, 9/01/23 – AGM Insured Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/25 at 100.00 AAA Bonds, Refunding Series 2015A, 4.000%, 8/15/41 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008: 0.000%, 8/15/39 8/17 at 27.35 AAA 0.000%, 8/15/41 8/17 at 24.20 AAA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008: 0.000%, 8/15/39 (Pre-refunded 8/15/17) 8/17 at 27.35 N/R (4) 0.000%, 8/15/41 (Pre-refunded 8/15/17) 8/17 at 24.20 N/R (4) Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, 11/22 at 100.00 Baa1 Southwest Airlines Company – Love Field Modernization Program Project, Series 2012, 5.000%, 11/01/28 (Alternative Minimum Tax) North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2015B, 1/23 at 100.00 A1 5.000%, 1/01/40 North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2015A, 1/25 at 100.00 A2 5.000%, 1/01/33 Northwest Independent School District, Denton County, Texas, General Obligation Bonds, Series 2/17 at 100.00 Aaa 2007, 5.000%, 2/15/32 (Pre-refunded 2/15/17) Round Rock Independent School District, Williamson and Travis Counties, Texas, General No Opt. Call Aaa Obligation Bonds, School Building Series 2015, 3.000%, 8/01/16 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 AA– Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 N/R (4) Bonds, Scott & White Healthcare Project, Series 2010, 5.500%, 8/15/45 (Pre-refunded 8/15/20) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas 11/17 at 100.00 AA Health Resources, Series 2007B, 5.000%, 11/15/47 Texas A&M University, Permanent University Fund Bonds, Refunding Series 2006, 5.000%, 7/01/36 7/16 at 100.00 AAA (Pre-refunded 7/01/16) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/27 No Opt. Call A3 5.000%, 12/15/30 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/22 at 100.00 A– Refunding Series 2012A, 5.000%, 8/15/41 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, Second Tier Refunding Series 2015C: 5.000%, 8/15/33 8/24 at 100.00 BBB+ 5.000%, 8/15/37 8/24 at 100.00 BBB+ Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series No Opt. Call A– 2002A, 0.000%, 8/15/25 – AMBAC Insured Wood County Central Hospital District, Texas, Revenue Bonds, East Texas Medical Center Quitman 11/21 at 100.00 Baa3 Project, Series 2011, 6.000%, 11/01/41 Wylie Independent School District, Collin County, Texas, General Obligation Bonds, School Building Series 2010: 0.000%, 8/15/32 8/20 at 53.57 AAA 0.000%, 8/15/36 No Opt. Call AAA Total Texas Utah – 0.3% (0.2% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 8/19 at 100.00 AA+ Virginia – 3.9% (2.5% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A2 System Obligated Group, Series 2013, 5.000%, 11/01/30 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles 10/28 at 100.00 BBB+ Metrorail Capital Appreciation, Second Senior Lien Series 2010B, 0.000%, 10/01/44 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien 10/26 at 100.00 AA Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River 7/22 at 100.00 BBB– Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) Total Virginia Washington – 3.4% (2.2% of Total Investments) Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric No Opt. Call AA+ System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/26 – NPFG Insured Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, 10/22 at 100.00 AA Series 2012A, 5.000%, 10/01/32 Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A (4) Research Center, Series 2009A, 6.000%, 1/01/33 (Pre-refunded 7/01/19) Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care 10/16 at 100.00 AA Services, Series 2006A, 4.625%, 10/01/34 – FGIC Insured (UB) (5) Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Refunding Series No Opt. Call AA+ 2009R-2010C, 5.000%, 1/01/17 Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Series 2008D, 5.000%, 1/18 at 100.00 AA+ (4) 1/01/33 (Pre-refunded 1/01/18) Total Washington Wisconsin – 1.4% (0.9% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, 4/23 at 100.00 A2 Inc., Series 2013A, 5.125%, 4/15/31 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 5.000%, 2/15/40 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 A– Healthcare System, Series 2006A, 5.250%, 8/15/23 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 6.250%, 5/01/37 Total Wisconsin $ 1,718,898 Total Municipal Bonds (cost $1,366,889,555) Principal Amount (000) Description (1) Coupon Maturity Rating (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 221 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 5.500% 7/15/19 N/R $ 6,635 59 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 5.500% 7/15/55 N/R $ 280 Total Corporate Bonds ($25,102) Total Long-Term Investments (cost $1,366,914,657) Floating Rate Obligations – (2.8)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (53.7)% (8) Other Assets Less Liabilities – 2.3% Net Assets Applicable to Common Shares – 100% $ 995,668,295 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of January 31, 2016: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2016, the cost of investments was $1,339,594,728. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.9%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Performance Plus Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 31, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 31,2016
